4’



OFFICE OF THE AlTORNEY   GENERAL   OF TEXAS
                  AUSTIN
Eon. Patriak D. Lkorelaad, 'Cc1ml~5ioller,
                                         pa@       8

       bid &I the jmjmrty   under the laws of t.Vs
       Ytdlte?
      "(5) t'ihan proprty iu bid in at u akwiSf'a sale
       in the liatneor the ijtutb,.wbois authorized to
       paaeetitle to a subsequent p~ohaassr frau the
       State?
      "(4) Eiappis euah sale   to a   dubeeguent purohawr
       acaacpllehed?
      "(5) Whet dieposition sust be iwadeoi puroheso
       money realized from auoh sale?
      "'(6) Vioilldthean~wor to tho above ~ueatlon8 ay=
        ply to rsol property a8 well 861personal proper-
       tn.
            It le our .opl.nionthat Artialee 4401 and 4405,
eu amen406, Vernor*13 ILnnotatad clrfl   statute0  0oPltela
the    an5wera to the tarious quMtioz&a *ubmitteL
            Artiole 4401, oupra, muda      86 ?olloner
            'If a    fJ?ODO"~ 8hd.-+dd~        ;~b'ty
       of any 6xeout  on* or or er Ml
       juQpwat la ravor ot the sta     or aale by virtue
       0s say ae6a of trust-axoapt exeauti6myns imted
       upon judgpeats fn oases of moire iaaiue the
       agent mprsaenting the State   by and wIth the
       adtriaeunb oonssnt of the Attorney Ueaerul i8
       hereby autaorleed end rop6Sred to attend suoh
       Sal68 an6 bid on and buy in for the Sate ui4
       property when it shall be deeped proper to pro-
       teat the interest oi the State in t&s oolloa-
       tion of cluuhjUd&c+entand debt, Ifie bld B!6
       not esotw3dthe amount atsos8saryto satlaCy aal&
       ju&gnent and debt an& all ooeta due thereon~*


            "The agent or attarnuy of the State buying
       for the 3tut.esuoh proparty at molt eel08 rbaU
       be authorbad by ond.with the advise and OOF
       ssntiof the Attornap-a~erel, at e&y tias to
                                                              Y.,




   . Patrick D. biorelnad,Caamlsaioner, pears3
II011

     sell or otherwl66 diesoae of said property (10
     purohtmcd~ln the manner ao~ulrad unC u;m euoh
     tsma& and ooiiditlom QB he nmy hm   most admm-
     tageouo to the Sate.   If sold OX'dispooed oi
     tar a grcmtar aaiountth:enla ae0Otmar~t0
     off the uniumt duo upon the jud@mmt or deE
     and all ootm aoomed fAmeon, ths reamlnder
     skiallbe pald into the i;tatuTraasuty to th@
     oredit of tho gene,zalTeYenW. w;han euoh sale
     IS me&u, the Attorney ~sneti shai;l,in the
     nmne of the State, ex~oute und deliver to the
     p2rahasasra dsed OS axmsyanos to aaid propw-
     ty, whloh deed sb&ll vast all the rlghts and
     tit10 t0 tha s&UB4in the ;;urahaSSrthW30ie”
         Aooording to ~rtlolo 4401, wham any property
&ail be Bold by virtue of any exeoutiqaor orilerot 8ale
issued upon any jucgcesatIn SaYor OS the &ate, the ageat
rapraaantl.agthe state ie authorleed t3 buy in iox the
otuta the proparty where It ia claoaeaar to protaot the
inter6rt of ths stute. The onlyotidft fon ia-that the
agent of the Stat.6aot *by and with tha advloe and OCP-
sent or the Attorney Geneml*.
         Wtlole 44Olwould apply in oaee of a fwrspprnt
obtaioed under the Tama Unaaploymnt &unpenmtIon &et
hrtlole 5E82.43,Vernon*6 mrwtatad Statutce*,and uC%QI1
                                                     tlen
proossdilyu leasuedtherwnder.
         The Wgant rapraoentlag tho stat& would b&the
reprssontatlvs of the ComiiilsrrIofa,
                                  end in amwar te pour
rmit ~uest10n It IS oul:opinion that he would be authex-
1~06 by law to bid In the pmqmrty lavled upon in %he
name ottha stata, ii ha aated *with the advloa cad oola-
sant of the Attorney Cmeral@@.
         Our answer to your flret pue8ttionalso   ratI*
florrqwaion   Pa. 2.
         in ~Q~WW t0 YOU tiLtid ~~8oti~    ~f;:i~h4a8,
providas that the agent of the etata, burjjn
etate, has the aut&arl,ty~toaekl or diapam oi v&! gro
erty so purohased at any tine In the manner uatlupon ts l&J
and oocdItIone as ha map deem moot advantageous oi tha
utate. Yurthorsom, It is prwided In the Aat S&W& 6u4h
t&3  1~3ZBadathe dttO&W3y GiH.Wrti6h611 i.3 the 1uuai3 Or
the state orsaute and deliver to the putobaser the deed
of cotwayance to the property.
         Thus, the law provides that the a&bat oi the
etate shall cell and ths Attorney General exeoute the
ia~rdiient of,elileptreein(3 the-title to t&e property
    .
         your fourth qUO6thl ask6 “hOW i6 6Uoh 6ah t0
a 6UbseQUOnt JlurO&AUlWaOO0mplhhUd?"     Art1016 as    pro-
vidae that a shale or property Sb611 be lEadofinthe omn-
nax Md upon such twm     and oonditfono as the agaat and
the .%ttorneJGeneral may de- most,advantageous to the
6tRt0, k wide dl6OrstiOn 18 allowed, but the paramount
oonsiCeratlcu3la the tntoreet 0r the   state.
          ii8for que8tlon Ho. 8 in your letter money8
real.l~ed on a eale go rmt to pay 0rr the Ju&unt    debt
d&the    unampiOpM3iIt      coOnp6LI6OtiO~       mIiSii56iOn~       ir  6 6Wph8
6Xi6t6,    it goes to the @meral revenue l?und                  0r     th.   Utllt.
Or f6XLk8.     fi~%tOi8    460s   6tate6     that      “ir    aOld  Or diSp086d
Or rCW a &rSUtfS        amount    than    i6   n008656Z-Y        t0 Pag Ott    the
amaunt &LO upon the Jud@wmt of debt, and all 605t8                           lO-
oruedtheraon,  the remainder shall bo paid to the State
Treasury to he oredit oi the General I&-venueFumhw
         E&S are Oi the o fniarithat'S2ii&61e844Gl aad
4403, .uUpra, ap2l.yt0 b0?h tiO6  or ma1  setate and psr-
8onul property.
         B&h artio&eii%mro origina&                      pae66d by the Six-
tsenth ki&ShtUrO  ia u370 at a Sp6Oiti                    SSSUiOn,      (AOt8
B79,    Spf#Citi ij686iOll P.R. 9.10).              The aaption       designet-
ed them *an Act to b&w   provide r0r and rfibiutw    the
co%iOtian of all Jud&wmts In ravor or ths state QE any
Oountythere~nder~.   B&h 6raOi68  rer8r t0  65b8  Or “634
ww=+W        0

             Flrtiolea4401 and 4403 w6r6 aniendedby                   A6t8     of
1927, Piwtieth           Ltse,i6latUlVJ,
oaptlm or muwe                Bill E:o*4&,%8        i2ikl2g      !iYtl:
                                                                      am
ai3 r0ilou8t

             "Aa   :wt      to tatendhtiolss       44Gl and 4403 ti
XCX2. Ratriok D. ttorelmd, 00mai6rlonsr, page 6

       the Xmiusd Civil Btatutar of Ts~as, by provld-
       lng that the Attorz~~yG6n8r8l lhall b6 authoris-
       sd and required k, attbnd 66ler oi property unda
       deocb of truet, to bid on, krp in and 6611 8U8h
       property.=

          36rmte B111H0. 100 or the firti6th wg58htw
614431ybroadsne the ori&     8tatUt8 to ln6ludt,86188 ot
lane by vlrtus or any dead 0r truut, au well ae.86l88 0r
r681 eetate and persotity by Ylrtus   or ax4Outlon    upon a
ludg6i6nli
         5.nrator or the 6t6t.64 OGn8%qU%nt]y,     ym    b6t
qU08tiOXi18 anUWer6d in the 8XfiXJ!UW6~

          Tl'u6tingthr~tth86bot8f'ully umw%m         y'ourin-
C7Air148,We -

                                    IOUr   T%I'f-r




Mrob




   ATT0